Citation Nr: 0214262	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  96-39 086	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had verified active duty from September 1, 1983, 
to June 30, 1987, and active duty for training from January 
4, 1993, to June 4, 1993, as well as additional periods of 
inactive service.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a February 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  This matter was 
developed for appeal after the issue of service connection 
for carpal tunnel syndrome had been certified for appeal.

(The Board will issue a separate decision on the veteran's 
remaining claim, entitlement to service connection for 
bilateral carpal tunnel syndrome, after the completion of 
additional development.)


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  Competent medical evidence does not establish that the 
veteran's preexisting  
bilateral pes planus underwent an increase in severity during 
active service.


CONCLUSION OF LAW

Bilateral pes planus was not aggravated during active 
service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 
1131, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the RO has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the February 
2000 rating decision and the February 2002 statement of the 
case, as well as in letters from the RO.  The RO also 
attempted to inform the veteran of which evidence he was to 
provide to VA and which evidence the RO would attempt to 
obtain on his behalf, as noted in correspondence dated in 
September 1999 and March 2001.  The Board also finds that the 
RO met its duty to assist by making satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file, noting that it contains service medical records 
and private treatment records.  The veteran was also afforded 
the opportunity for a hearing, which he declined in March 
2002.

The Board notes that some of the veteran's service medical 
records are apparently unavailable.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources to reconstruct 
these records.  Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  
In this case, the RO has made multiple and exhaustive 
attempts to associate all service medical records with the 
claims file, and the Board finds that it is unlikely that any 
further attempts would be more successful.  The RO is also 
under a duty to advise the veteran to obtain other forms of 
evidence to support his claim, such as lay testimony, and the 
claims file contains such notice, as seen in a February 1998 
letter from the RO.  See Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992); 

Under applicable law, a "veteran" is an individual who 
served in the active military, naval or air service, and who 
was discharged or released under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1 
(2001).  The term "active military, naval or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty for training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  Active duty for training includes 
periods of full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until 
"veteran" status is established for a period of active duty 
for training or a period of inactive duty for training, the 
presumption of soundness and the presumption of aggravation 
are not for application.  See Laruan, supra; Paulson, supra.

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110; 1131.  For a preexisting injury or disease to have 
been aggravated by active service, there must be an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Where a veteran experiences an increase in disability 
of a preexisting condition during service, a presumption of 
aggravation arises that is rebuttable by clear and 
unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b).  A temporary worsening of symptoms, rather than a 
deterioration of the condition, cannot be considered to be 
aggravation of a preexisting injury or disease and is not a 
basis for invoking the presumption.  Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

As noted, the veteran had a period of active duty from 
September 1, 1983, to June 30, 1987.  The Board observes that 
the veteran's December 1982 enlistment examination record 
specifically notes the condition of pes planus.  This 
condition is therefore deemed to preexist the veteran's 
active service.  See 38 C.F.R. §§ 3.303, 3.304, 3.306.  Other 
than an ingrown toenail in May 1984, there is no record of 
treatment for the veteran's feet, and his April 1987 
discharge examination record denotes no feet problems.  
Accordingly, there is no competent medical evidence showing 
an increase in severity of the veteran's pes planus during 
this period.
The veteran had active duty for training from January 4, 
1993, to June 4, 1993.  The closest record in time prior to 
this period is a service examination conducted in September 
1990, where no feet problems are reported.  As discussed, the 
service medical records for this service period are 
apparently missing, but the veteran has also submitted no 
evidence suggesting any increase in severity of his pes 
planus during this period.  After this period, the first 
medical record in the claims file noting pes planus is dated 
in June 1994, a year after this period of active duty for 
training.  Service and private medical records dated from 
August 1994 to June 1997 show notation of and treatment for 
bilateral pes planus, but these records do not show any 
specific injury resulting in aggravation of this condition 
during either active or inactive duty for training.  

In conclusion, as the record does not demonstrate any 
competent medical evidence of aggravation of the veteran's 
bilateral pes planus during any period of active service, the 
claim does not warrant service connection.  The Board has 
considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for bilateral pes planus is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

